Citation Nr: 1645096	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable disability rating prior to November 2, 2012 and in excess of 70 percent from November 2, 2012 to April 4, 2014 for an acquired psychiatric disorder other than PTSD.

7.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974 and from December 1978 to December 1981.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

The issues of entitlement to service connection for a cervical spine disorder on a de novo basis and sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2005 rating decision denied the Veteran service connection for a cervical spine disorder; the Veteran was notified of the decision and of his appellate rights, but he did not appeal, and new and material evidence was not submitted within one year of notification of the decision.
 
2.  The evidence received since the November 2005 rating decision is new, material, and raises a reasonable possibility of substantiating a claim for service connection for a cervical spine disorder.

3.  Bilateral hearing loss did not originate in service or within a year of discharge therefrom, and is not otherwise etiologically related to service.

4.  A signed statement from the Veteran, dated September 27, 2016, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issue of service connection for PTSD.  

5.  For the entire period at issue prior to April 5, 2014, the Veteran's acquired psychiatric disorder manifested in occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

6.  The Veteran's service-connected tinnitus is assigned the maximum schedular evaluation.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying the Veteran service connection for a cervical spine disorder is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.104 (2005).

2.  The criteria for reopening the claim for service connection for a cervical spine disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  

4.  The criteria for withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for a disability rating of 70 percent from December 19, 2008 to April 4, 2014 for psychiatric disability have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

6.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In the context of the issue of whether new and material evidence has been submitted to reopen previously denied claims, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696   (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran requested the opportunity to testify at a hearing before the Board and was scheduled for a hearing, but he failed to appear and has not advanced good cause for his absence.  As such, his hearing request is considered to have been withdrawn.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence

At issue is whether the Veteran has submitted new and material evidence to reopen a claim for entitlement to service connection for a cervical spine disorder that was previously denied.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The Veteran was denied service connection for a cervical spine disorder in a November 2005 rating decision which became final after the Veteran failed to appeal the decision or submit additional evidence within one year of notification of the decision.  The evidence before the Board included evidence of an in-service incurrence as well as a treatment for orthopedic cervical spine issues after separation of service.  

In December 2008, the Veteran submitted a claim for service connection a neurological cervical spine disorder supported by credible lay reports of neurological symptoms and medical records indicating treatment for neurological symptoms.  The RO improperly treated this as a new claim for service connection for a separate neurological spine disability and should have treated it as a claim to reopen his previously denied claim for service connection for a cervical spine disorder, because claims are not necessarily limited in scope to a single or particular diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Furthermore, the schedular rating criteria for spinal disorders clearly anticipates evaluating neurological abnormalities associated with orthopedic spinal disorders.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, the Board finds that the Veteran's lay reports of, and medical evidence of, a neurological cervical spine disorder constitute evidence related to the claim for service connection that was denied in November 2005.  Furthermore, the Board finds that this competent medical evidence of an additional cervical spine injury that was not previously evaluated by the Board, and it is, therefore, sufficient to be considered new and material evidence of a cervical spine disorder.

Hearing Loss

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent for treatment for, or reports of, bilateral hearing loss.  During the in-service examinations of record the Veteran's ears were evaluated as normal.  In the in-service medical histories of record, the Veteran denied having or ever having had ear trouble.  The Veteran's service treatment records contain the results of two audiograms.  The puretone threshold measurements of the first are as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
Null
10
LEFT
20
10
10
Null
15

The results of the second are as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
Null
15
LEFT
15
10
10
Null
15

The Veteran has submitted multiple written statement indicating that he has difficulty hearing.

VA treatment records from April 2005 VA to June 2014 indicate that the Veteran sought treatment for bilateral hearing loss and was prescribed hearing aids.

The Veteran underwent a private audiogram in March 2008.  The results of the audiological evaluation are in graphical form but are clear, and the Board may review them.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
45
LEFT
20
20
20
35
45

The Veteran's speech discrimination score was 96 in the right ear and 100 percent in the left ear, but it is unclear what kind of word recognition score was used.  

The Veteran underwent a VA examination in February 2009.  The Veteran reported significant military noise exposure without hearing protection for two to three years as a mechanic and tank commander.  The Veteran denied occupational or recreational noise exposure after service.  The examiner noted that the Veteran had hearing aids.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
50
50
LEFT
30
25
35
45
50

The Veteran's speech discrimination score was 92 percent bilaterally.  The examiner diagnosed the Veteran with mild to moderate bilateral hearing loss.  

The Veteran underwent a VA audiogram in December 2009.  The Veteran's puretone thresholds were found to be within normal limits.  The Veteran's speech discrimination score was 100 percent bilaterally, but testing was completed with the CID W-22 test.

The Veteran underwent a VA examination in December 2010.  The Veteran reported military noise exposure while working on tanks, on diesel engines, and with pneumatic tools and while shooting small arms; all without hearing protection.  The Veteran denied recreational noise exposure after service but reported occupational noise exposure while working as a plumber after service.  The examiner noted that the Veteran had hearing aids.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
50
LEFT
20
20
25
35
50

The Veteran's speech discrimination score was 96 percent bilaterally.  The examiner diagnosed the Veteran with mild to moderate bilateral hearing loss.  The examiner noted that the Veteran's hearing loss had no significant effects on the Veteran's occupation or his daily activities.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to a period of service.
The Veteran underwent two private audiograms in November 2010.  The graphical representation of the Veteran's pure tone thresholds from the first audiogram were measured as follows in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
45
LEFT
10
20
30
35
50

The graphical representation of the Veteran's pure tone thresholds from the second audiogram were measured as follows in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
45
LEFT
10
20
30
35
40

The Veteran underwent a VA examination in October 2012.  The Veteran reported military noise exposure in-service, and he indicated that he uses hearing aids.  The examiner diagnosed the Veteran with bilateral hearing loss.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
45
40
LEFT
15
15
25
45
45

The Veteran's speech discrimination score was 96 in the right ear and 100 percent in the left ear.  The examiner indicated that the Veterans hearing loss did not impact the ordinary conditions of the daily life or his ability to work.

The weight of the evidence indicates that the Veteran is not entitled to service connection for bilateral hearing loss.  The Board notes that the Veteran manifested bilateral hearing loss during the pendency of his appeal, and that the Veteran reported credible accounts of military noise exposure.  Nevertheless, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between any bilateral hearing loss and an in-service incurrence; and bilateral hearing loss did not manifest within one year of separation of service.  The Veteran separated from service in 1981.  His service treatment records are silent for reports of, or treatment for, bilateral hearing loss.  All in-service examinations of record indicate that the Veteran's ears were evaluated as normal, and the Veteran denied having or ever having had ear trouble in all of his in-service medical histories.  The results of all in-service audiograms indicate that the Veteran's puretone threshold measurements were all below 20 dB.  The Veteran was not diagnosed with, or even complain of, bilateral hearing loss until after twenty years after separation from service.  Finally, a VA examiner opined that the Veteran's hearing loss was less likely than not related to a period of service.  The Board finds this opinion credible and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the Veteran's account of hearing loss since service lacks credibility, in light of the absence of such complaints while seeking treatment for other medical issues for many years.  Moreover, the Board finds the Veteran, as a layperson, is not competent to offer an opinion linking current hearing loss to service.  In this regard, the Board finds that given the number of years, measured in decades, since service and the first medical evidence of hearing loss, and the fact that hearing loss is typically demonstrated through testing, the Board finds that in this case, it is beyond lay expertise to determine that hearing loss is due to a period of service ending decades ago, as opposed to noise exposure during the interim years.  Even were the Veteran competent to offer an opinion, the Board finds the opinion of the VA examiner, who clearly does have the education, experience and training to address the etiology of hearing loss disorders, to be of greater probative value than the Veteran's opinion.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between bilateral hearing loss and an in-service incurrence or a diagnosis of bilateral hearing loss within one year of separation of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.

PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this the issue of entitlement to service connection for PTSD and, hence, there remain no allegations of errors of fact or law in regards to that issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

Acquired Psychiatric Disorder Other Than PTSD

In June 2009, the RO granted service connection for an acquired psychiatric disorder other than PTSD and assigned a noncompensable disability rating effective December 19, 2008.  The Veteran appealed the assigned rating.  During the pendency of the appeal, the Veteran's disability rating was increased to a disability rating of 70 percent from November 2, 2012 to April 4, 2014 and a total schedular disability rating thereafter.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders,  a noncompensable disability rating is assigned when a mental disorder has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 10 percent is assigned when a mental disorder manifests in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  Id.

A disability rating of 30 percent is assigned when a mental disorder manifests in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and normal conversation) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A disability rating of 50 percent is assigned when a mental disorder manifests in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

SSA records indicate that the Veteran has received SSA benefits since July 1987 due to a psychiatric disorder.

The Veteran was psychiatrically evaluated by a VA health provider in December 2008.  The Veteran reported that he had to quit school as a result of his psychiatric symptoms.  The VA health provider noted the following symptoms:  The Veteran was adequately dressed in groomed; had a calm and cooperative attitude; was grossly oriented to person, place, time, and purpose; demonstrated logical and goal directed thought; manifested a dysphoric affect; denied suicidal and homicidal ideations; did not manifest auditory or visual hallucinations; and had fair insight and judgment.  The VA health provider noted a global assessment of functioning (GAF) score of 50.  GAF represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  Scores range between zero and 100.  Higher scores correspond to better mental health.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) [hereinafter DSM-IV].  A GAF score of 41 to 50 is associated with severe symptoms.  Id.

February 2009 VA treatment records indicate that the Veteran was diagnosed with a sleep disorder, nightmares, depression, and anxiety.  The Veteran manifested an irritable mood with congruent affect and linear goal directed thought processes; but with difficulty concentrating.  The Veteran did not manifest suicidal or homicidal ideations or auditory or visual hallucinations.  The Veteran was assigned a GAF score of 70.  GAF scores of 61 to 70 are associated with mild symptoms.  See DSM-IV.

The Veteran was psychiatrically evaluated by a VA health provider again in March 2009.  The Veteran reported that he had returned to school.  The VA health provider noted the following symptoms.  The Veteran was adequately dressed in groomed; had a calm and cooperative attitude; was grossly oriented to person, place, time, and purpose; demonstrated logical and goal directed thought; manifested a dysphoric affect; denied suicidal and homicidal ideations; did not manifest auditory or visual hallucinations; and had fair insight and judgment.  The VA health provider noted a global assessment of functioning (GAF) score of 50 with worsening symptoms.  

VA treatment records from April 2009 to June 2009 indicate that the Veteran consistently was oriented to person, place, and time, showed up on time and appropriately dressed to appointments, had intact judgment and insight, and did not manifest homicidal or suicidal ideations or auditory or visual hallucination.

In a July 2009 written statement, the Veteran reported that his nightmares had gotten worse.  The Veteran subsequently submitted additional written statements reporting that he experienced nightmares throughout the period on appeal.

The Veteran underwent a VA psychiatry consult in August 2010.  The Veteran reported nightmares two times per month, insomnia, intrusive thoughts, anger and irritability, social isolation, depressed mood, memory loss, difficulty concentrating, avoidance of crowds, no suicidal ideation but with occasional thoughts of hurting others, and no auditory or visual hallucinations.  The Veteran reported that he is estranged from his family, separated from his wife, and has no contact of any sort with his children.  The Veteran indicated that he was employed as a full time student working on his associate's degree, and that he had previously worked as a plumber from 1978 to 1987.  The psychologist noted the following symptoms: adequately dressed and groomed; oriented to person, place, and time; fair intellectual and cognitive functioning; euthymic mood, restricted affect, coherent thought process, fair insight, and intact judgement.  The Veteran was assigned a GAF score of 50. 

A January 2011 VA treatment record indicates a GAF score of 50.

The Veteran underwent a VA examination in April 2011.  The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of short-term and long-term memory, flattened affect, difficulty understanding complex commands, impaired judgment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, including work or a work like setting.  Although opining that the majority of the Veteran's symptoms were likely do to addiction to heroin, the examiner admitted that it is difficult to pinpoint exactly what symptoms were related to the Veteran's service-connected acquired psychiatric disorder as opposed to other causes.  The Veteran was diagnosed with an anxiety disorder.  The examiner opined that the Veteran manifests total occupational and social impairment, and he was assigned a GAF score of 43.  

The Veteran was psychiatrically evaluated by VA health providers from May 2011, to January 2012.  The Veteran reported that he had to quit school as a result of his psychiatric symptoms.  The VA health provider consistently noted the following symptoms.  The Veteran was adequately dressed in groomed; had a calm and cooperative attitude; was grossly oriented to person, place, time, and purpose; demonstrated logical and goal directed thought; denied suicidal and homicidal ideations; did not manifest auditory or visual hallucinations; and had fair to good insight and judgment.  The Veteran was assigned a GAF score of 40 to 45.  GAF scores from 31 to 40 are associated with some impairment in reality testing or communication or major impairment in several areas.  See DSM-IV

The Veteran underwent another VA examination in November 2012.  The Veteran was diagnosed with depressive disorder.  The Veteran reported that he is separated from his wife, has no contact with his children, and has no friends or social contacts.  The Veteran reported that he is unemployed and on social security, and that, although he had been attending college, he struggles with course work due to problems remembering the material.  The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, and a difficulty in adapting to stressful circumstances including work or a work like setting, an inability to establish and maintain effective relationships.  The examiner opined that the Veteran manifested occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent for the entire period at issue prior to April 5, 2014.  The weight of the evidence indicates that the Veteran has been estranged from his family and has not maintained any substantial social contacts during that period.  Additionally, the Veteran has been unemployed during this period as well.  The Board notes that the Veteran has reported being enrolled as a student during this period, but that he has also claimed to have difficulty completing his studies due to his psychological symptoms.  

Furthermore, VA examiners throughout the period on appeal have consistently opined that the Veteran has either total occupational and social impairment or  occupational and social impairment with deficiencies in most areas.  The Board finds these opinions credible and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.
 
Moreover, the SSA has found that the Veteran's psychiatric symptoms have prevented the Veteran from being a productive member of the workforce since 1987.  Although certainly not dispositive, the SSA provides relevant opinions, and its findings are consistent with substantial occupational impairment.  Finally although also not dispositive, throughout the period on appeal on appeal the Veteran has consistently been assigned GAF scores consistent with severe psychiatric symptoms  or major impairments.  Therefore, it is at least as likely as not that the Veteran's psychiatric disorder manifested in occupational social impairment with disabilities in most areas.  

The weight of the evidence indicates that the Veteran is not entitled to a total schedular disability rating.  Treatment records indicate that the Veteran was consistently alert an oriented in all spheres, appropriately dressed and groomed, with intact judgement and fair insight.  The Board affords this evidence great weight and finds that, as a result, the Veteran's occupational and social impairment, although substantial, is sufficient to cause total occupational and social impairment.  

The Board notes that the Veteran has been unemployed and claimed not to have any friends or relationships prior to April 5, 2014.  Additionally as previously noted VA examiners consistently opined that the Veteran had total occupational and social impairment or occupational and social impairment with deficiencies in most areas, and that the Veteran was consistently assigned GAF scores consistent with severe symptoms or major impairments.  

A disability rating of 70 percent, however, anticipates substantial occupational and social impairment, severe symptoms and major impairments, and a difficulty maintaining employment and social relationships.  Moreover, the Veteran has participated in college courses during this period of time.  The Veterans ability to participate in advanced secondary education, although admittedly with some difficulty, is not consistent with being totally occupationally impaired.  Furthermore, estrangement from family members and a lack of social contacts is not always the result of an inability to form any social contacts and could be the result of voluntary isolation rather than total social impairment.  Therefore, the weight of the evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a total schedular disability rating for an acquired psychiatric disorder is denied.

Tinnitus

In June 2009, the RO granted the Veteran service connection for tinnitus and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed; seeking a higher evaluation.  The Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 19 Vet. App. 63, 78 (2005).  Here, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, there is no adequate legal basis upon which to award a higher rating.  As a matter of law, a schedular rating for tinnitus in excess of 10 percent is denied.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration.  Nor is the matter raised simply because the Veteran is rated at the maximum schedular evaluation for a disability.  The Veteran has not described any unusual symptoms or impact associated with his tinnitus.  Accordingly extraschedular consideration is not raised by the record.  






 

ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a cervical spine disorder is granted; but only to the extent of reopening his claim.

Entitlement to service connection for bilateral hearing loss is denied.

The issue of entitlement to service connection for PTSD is dismissed.

A disability rating of 70 percent from December 19, 2008 to April 4, 2011 for an acquired psychiatric disorder other than PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

TDIU

The Board notes that the evidence of record with respect to the claim seeking an increased rating for psychiatric disability has raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the above section, the Board found that a 70 percent rating for PTSD is warranted for the entire period involved in that appeal prior to April 5, 2014.  The Board finds that the AOJ consequently should first determine whether a TDIU is warranted for any appropriate period involved with the psychiatric disability matter.

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  The Veteran was diagnosed with sleep apnea in June 2009.  The Veteran has reported that he snored in-service.  The Board finds this report to be credible, and it is sufficient to trigger VA's duty to assist.  The record, however, does not contain a VA examination discussing the nature and etiology of his sleep apnea.  Therefore, the matter must be remanded for a VA examination.

Cervical Spine Disorder

The Board finds that new and material evidence exists reopen the Veteran's previously denied claim for service connection for a cervical spine disorder.  The Board further finds that a VA examination explaining the nature and etiology of the Veteran's claim cervical spine disorder is necessary prior to the proper adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with appropriate VA examinations evaluating the nature and etiology of the Veteran's claimed sleep apnea and cervical spine disorder.  All indicated studies should be undertaken, and all results and findings reported in detail.  

As to the cervical spine disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder, including any associated neurological manifestations, is etiologically related to service or was manifest within one year of discharge therefrom.

As to the sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.

2.  Thereafter, and after undertaking any indicated development with respect to the TDIU issue, adjudicate the claim of entitlement to a TDIU, and readjudicate the claims of service connection for cervical spine disability and sleep apnea.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


